                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

       v.

MICHAEL L. BABICH
ALEC BURLAKOFF,                                              Cr. No. 16-10343-ADB
MICHAEL J. GURRY,
RICHARD M. SIMON,
SUNRISE LEE,
JOSEPH A. ROWAN, and
JOHN KAPOOR

       Defendants.


    NOTICE OF CHANGE OF FIRM AFFILIATION AND CHANGE OF ADDRESS

       PLEASE TAKE NOTICE, that Tracy A. Miner, counsel of record for Defendant

Michael J. Gurry, is no longer associated with the firm of Demeo LLP, 200 State Street, Boston,

MA 02109. Attorney Miner’s new contact information is:

              Tracy A. Miner, Esq.
              Miner Orkand Siddall LLP
              470 Atlantic Ave., Floor 4
              Boston, MA 02210
              Tel.: 617-273-8421
              tminer@mosllp.com
                                                   MICHAEL GURRY,
                                                   By his attorney,

                                                   /s/ Tracy A. Miner______________
                                                   Tracy A. Miner, BBO # 547137
                                                   Miner Orkand Siddall LLP
                                                   470 Atlantic Ave., Fl. 4
                                                   Boston, MA 02110
                                                   (617) 273-8421
                                                   tminer@mosllp.com

Dated: February 11, 2019




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF on counsel for all parties
on February 11, 2019.



                                                     /s/ Tracy A. Miner
                                                     Tracy A. Miner




                                               2
